EXAMINER COMMENTS
Response to Amendment
The following is in reply to the applicant’s submission (e.g. amendment, remarks, etc.) filed on May 17, 2022.

Election/Restrictions
Upon further consideration, the restriction requirement (dated November 15, 2018) has been withdrawn.  Claim 16 has been amended in the latest submission to incorporate the allowable subject matter of Claim 1.  There was no burden to update the search for Claims 16 through 20 along with Claims 1, 21 and 25.
Accordingly, Claims 16 through 20 have been rejoined with Claims 1 through 15 and 21 through 25.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Claim 1, as now amended, includes the feature of:
“…the second component being coupled to the wire while being moved relative to the wire between ends of the wire to change the wire length between the second component and a predefined point of the wire inside the wire channel…”.

This was discussed during a previous telephone interview and is an important distinction made over Reiersgaard (as applied to Claim 1 in the previous office action).  The second component (contact 58a, 100, in Fig. 8) of Reiersgaard stays stationary [at crimp head 176] and does not move relative to wire (104).  The wire moves relative to the second component (see Figs. 8 to 9).  Support for this can be found in paragraph [0083] of the specification.  Therefore, Reiersgaard does not teach that the second component is coupled to the wire while being moved relative to the wire between ends of the wire to change the wire length between the second component and a predefined point of the wire inside the wire channel (emphasis added).  Furthermore, it would not be obvious to modify Reiersgaard by adding such a feature because to do so would destroy the structure of the second component and the wire.  
The allowable subject matter of each of Claims 21 and 25 was as a result of the amendment filed on May 25, 2021. Each of these claims have since, been rewritten in independent form.
Method Claim 16, as stated previously, includes the allowable subject matter of Claim 1.
Accordingly, Claims 1 through 25 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896